department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number release date cc tege eoeg teb spr-127208-01 uilc internal_revenue_service national_office field_service_advice memorandum for helene a winnick deputy area_counsel cc tege pccm from subject mary oppenheimer assistant chief_counsel cc tege eoeg this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent legend county tax_and_revenue_anticipation_notes trans date date date date date date fiscal_year fiscal_year spr-127208-01 dollar_figurea dollar_figureb dollar_figurec issue sec_1 whether the 15-month term of the trans constitutes overburdening the market under sec_1_148-10 of the income_tax regulations because the trans are outstanding longer than necessary to accomplish the county’s governmental purposes whether the 2-year safe_harbor against the creation of replacement_proceeds set forth at sec_1_148-1 permits a 15-month maturity for the trans whether the repayment fund constitutes a bona_fide debt service fund under sec_1_148-1 conclusion sec_1 notice_2001_49 2001_34_irb_188 applies to the trans therefore the internal_revenue_service will close the issue of whether the trans are outstanding longer than necessary for purposes of sec_1_148-10 in this examination see conclusion the repayment fund constitutes a bona_fide debt service fund under sec_1 b facts the county issued the trans on date the first date of fiscal_year debt service payments for the trans were due on date and date date is the last date of the 12-month_period of fiscal_year date is the maturity_date of the trans hence the trans were outstanding for a period of approximately months a period which included fiscal_year and fiscal_year the county pledged a total amount of dollar_figurea from its general fund unrestricted revenues to pay debt service on the trans the county established a repayment fund and deposited a total amount of dollar_figurea into that fund in two installments as follows on or before date dollar_figureb an amount equal to percent of the principal_amount of the trans and on or before the date dollar_figurec an amount equal to the remaining principal_amount of the trans plus interest the county made the spr-127208-01 required debt service payments from the repayment fund on date and on date there were two sources for the county’s general fund unrestricted revenues ie property taxes the property taxes and revenues received for licenses permits fines grants and fees for services the other revenues the property taxes the primary source of revenues were due in two installments the first property_tax installment was due without penalty or interest on date the second property_tax installment was due without penalty or interest on date the other revenues were due without penalty or interest on date hence all property taxes and other revenues were due without penalty or interest and were received by the county within the 12-month_period of fiscal_year the county initially selected the 12-month_period of fiscal_year as the first bond year ie 12-month_period beginning on date and ending on date subsequently prior to date the county determined that its initial selection was in error and the county selected date as the last date of the second bond year as a result the first bond year is approximately a 3-month period and the second bond year is a 12-month_period all of the tax_and_revenue_anticipation_notes that the county previously issued matured within the 12-month_period of a fiscal_year the county responded to the revenue agent’s request for the county’s business_purpose for choosing the 15-month maturity by stating that the internal_revenue_code and relevant regulations permitted a 15-month maturity law and analysis of issue sec_1 whether the 15-month term of the county’s trans constitutes overburdening the market under sec_1_148-10 the examination of the county’s trans raised serious questions regarding overburdening and also identified a lack of clarity in the relevant regulations as is more fully described below in the second issue to address these matters notice_2001_49 provides a proposed revenue_procedure that includes the following safe_harbor for purposes of sec_1_148-10 an issue of tax or revenue anticipation bonds within the scope of the proposed revenue_procedure will not be treated as outstanding longer than is reasonably necessary to accomplish the governmental purposes of those bonds if the final maturity_date of the issue is not later than the end of the applicable temporary period under sec_1 e i or sec_1_148-2 for which proceeds of the issue qualify the proposed revenue_procedure does not apply to determine whether an issue spr-127208-01 of tax or revenue anticipation bonds meets the other requirements of sec_148 notice_2001_49 further provides that the safe_harbor will apply to bonds sold after the date the revenue_procedure is published in the internal_revenue_bulletin in final form however issuers may rely on the proposed revenue_procedure with respect to any issue of tax or revenue anticipation bonds that is sold before the effective date of the proposed revenue_procedure and on or after date id notice_2001_49 further provides that the issue of whether a tax or revenue anticipation bond is outstanding longer than necessary for purposes of sec_1 a will be closed in any current internal_revenue_service examination and will not be raised in any issue of tax or revenue anticipation bonds that has a term of years or less and was sold prior to date however notice_2001_49 has no effect on any other issue that may be identified in any current or future examination id because the trans were issued prior to date and were issued with a term of less than years the internal_revenue_service will close this issue in the county’s current examination as provided in notice_2001_49 whether the 2-year safe_harbor against the creation of replacement_proceeds set forth at sec_1_148-1 permits a 15-month maturity for the trans sec_1_148-10 provides that an action overburdens the tax-exempt_bond market if it results in issuing more bonds issuing bonds earlier or allowing bonds to remain outstanding longer than is otherwise reasonably necessary to accomplish the governmental purposes of the bonds based on all the facts and circumstances whether an action is reasonably necessary to accomplish the governmental purposes of the bonds depends on whether the primary purpose of the transaction is a bona_fide governmental purpose eg an issue of refunding bonds to achieve a debt service restructuring that would be issued independent of any arbitrage benefit sec_1_148-10 an important factor bearing on this determination is whether the action would reasonably be taken to accomplish the governmental purpose of the issue if the interest on the issue were not excludable from gross_income under sec_103 assuming that the hypothetical taxable interest rate would be the same as the actual tax-exempt_interest rate id one factor evidencing that bonds may remain outstanding longer than necessary is a term that exceeds the safe harbors against the creation of replacement_proceeds under sec_1_148-1 sec_1_148-1 provides that in general other replacement_proceeds arise to the extent that the issuer reasonably expects as of the issue_date that the term of an issue will be longer than is reasonably necessary for the spr-127208-01 governmental purposes of the issue and there will be available amounts during the period that the issue remains outstanding longer than necessary whether an issue is outstanding longer than necessary is determined under sec_1_148-10 sec_1_148-1 replacement_proceeds are created under sec_1 c i a at the beginning of each fiscal_year during which an issue remains outstanding longer than necessary in an amount equal to available amounts of the issuer as of that date sec_1_148-1 however sec_1 c i b provides that replacement_proceeds do not arise under sec_1_148-1 for the portion of an issue that is to be used to finance restricted working_capital expenditures if that portion is not outstanding longer than years the examination of the county’s trans identified a lack of clarity in the above-noted regulations as to the appropriate maturity for an issue of tax_and_revenue_anticipation_notes notice_2001_49 addresses this lack of clarity by providing a maturity safe_harbor as noted above because the trans were issued prior to date and were issued with a term of less than years the internal_revenue_service will close this issue in the county’s current examination as provided in notice_2001_49 whether the repayment fund constitutes a bona_fide debt service fund under sec_1_148-1 sec_1_148-1 provides that the term bona_fide debt service fund means a fund which may include proceeds of an issue that is used primarily to achieve a proper matching of revenues with principal and interest payments within each bond year and is depleted at least once each bond year except for a reasonable carryover amount not to exceed the greater of i the earnings on the fund for the immediately preceding bond year or ii one-twelfth of the principal and interest payments on the issue for the immediately preceding bond year bond year means in reference to an issue each 1-year period that ends on the day selected by the issuer sec_1_148-1 the first and last bond years may be short periods id if no day is selected by the issuer before the earlier of the final maturity_date of the issue or the date that i sec_5 years after the issue_date bond years end on each anniversary of the issue_date and on the final maturity_date id the two property_tax installments were due without penalty or interest on date and date the other revenues were due without penalty or interest on date on or before date the county deposited property taxes and other revenues in an amount equal to percent of the principal_amount of the trans dollar_figureb into the repayment fund the county made the required debt service payment on date from that fund on or before the date the county deposited spr-127208-01 property taxes and other revenues in an amount equal to the remaining principal_amount of the trans plus interest dollar_figurec into the repayment fund the county made the required debt service payment on date from that fund hence all property taxes and other revenues pledged to pay debt service on the trans were due without penalty or interest within the 12-month_period of the second bond year and were deposited into the repayment fund within the same 12-month_period of the second bond year the county used those taxes and revenues to make debt service payments that were due within the same 12-month_period of the second bond year consequently on the facts presented here we conclude that the repayment fund was used primarily to achieve a proper matching of revenues with principal and interest payments within the second bond year moreover within the 12-month_period of the second bond year the county depleted the repayment fund at least once accordingly we conclude that the repayment fund constitutes a bona_fide debt service fund under sec_1_148-1 the sec_1_148-1 definition of bond year permits the county to make its selection by date because date is the earlier of the maturity_date of the issue or the date that i sec_5 years after the issue_date sec_1_148-1 also permits the county to have a short first or last bond year consequently the county’s change in its selection of the bond year does not alter the result that the repayment fund is a bona_fide debt service fund under sec_1_148-1 other issues in tax and revenue anticipation cases sec_1_148-6 provides that proceeds of an issue may only be allocated to working_capital expenditures as of any date to the extent that those working_capital expenditures exceed available amounts as defined in sec_1 d iii as of that date ie a proceeds-spent-last method for this purpose proceeds include replacement_proceeds described in sec_1_148-1 sec_1_148-6 defines available amount broadly as any amount that is available to an issuer for working_capital expenditure purposes of the type financed by an issue except as otherwise provided available amount excludes proceeds of the issue but includes cash investments and other_amounts held in accounts or otherwise by the issuer or a related_party if those amounts may be used by the issuer for working_capital expenditures of the type being financed by an issue without legislative or judicial action and without a legislative judicial or contractual requirement that those amounts be reimbursed sec_1_148-6 a reasonable working_capital reserve is treated as unavailable id the significance of an issuer having available amounts on the date that any amount of the proceeds of trans are allocated to a working_capital expenditure is that the allocation of the proceeds of trans to that expenditure is not respected instead the issuer is deemed to have spent the available amounts rather than the proceeds of trans as a result it may be appropriate to question whether the spr-127208-01 issuer allocated the proceeds of trans to expenditures within the sec_1_148-2 13-month temporary period and hence whether trans proceeds should have been subject_to yield restriction a related issue that may warrant consideration is whether the issuer reasonably expected to spend the proceeds of trans within months of the issue_date see sec_1_148-2 if the issuer reasonably anticipated having available amounts on hand then considering the sec_1_148-6 proceeds-spent-last rule it is questionable whether the issuer could have reasonable expectations that it would spend the proceeds of trans within months moreover it is questionable whether trans were issued for a governmental purpose under sec_1_148-10 or instead were issued merely to permit anticipated revenues to remain invested for the purpose of earning arbitrage in addition if the proceeds of trans are not allocated to an expenditure within the 6-month period under either the sec_148 general exception to rebate or the sec_148 special exception for trans it may be appropriate to question whether rebate is due on the issue case development hazards and other considerations because the internal_revenue_service will close this examination under the provisions set forth in notice_2001_49 we see no litigation hazards as to the first two issues this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if we can provide further assistance mary oppenheimer assistant chief_counsel timothy l jones by spr-127208-01 assistant branch chief cc tege eoeg teb
